Exceptions overruled. Decree affirmed with costs. This is a suit in equity seeking to modify the terms of a written agreement entered into on March 20, 1939, by the parties, who were then husband and wife, and a third party as trustee. An interlocutory decree from which no appeal was taken was entered sustaining a demurrer filed by the defendant, and a final decree was entered dismissing the bill. After the demurrer was sustained the plaintiff filed a motion to amend his bill which was denied. This suit comes here on appeal from the final decree and an exception to the denial of the motion to amend. There is no error. Both the original bill and the proposed amendment in substance sought to modify the agreement by paroi evidence. That this could not be done was decided in Freeman v. Sieve, 323 Mass. 652, 654-655. See Schillander v. Schillander, 307 Mass. 96.